The defendant’s petition for certification for appeal from the Appellate Court, 14 Conn. App. 272, is granted, limited to the following issue:
“Where, in a prosecution for general assistance fraud (Section 17-282) the jury was never instructed concerning a finding of ‘the amount involved,’ did the Appellate Court err in refusing to reverse the defendant’s conviction on the ground of the lack of such an instruction and did it err in refusing to review the defendant’s claim that under the United States and Connecticut constitutions ‘the amount *802involved,’ is necessarily an essential element of the offense since it determines whether the offense is a misdemeanor or a crime as serious as a class B felony?”
Joseph G. Bruckman, assistant public defender, in support of the petition.
Mary H. Lesser, deputy assistant state’s attorney, in opposition.
Decided September 20, 1988